100(A) (preserving identity of funds and property of a client), and 4-
                    100(B)(3) ) (preserving identity of funds and property of a client))
                                Woolliscroft entered into a stipulated agreement with the
                    California State Bar, and in June 2014, the California Supreme Court
                    entered an order confirming a stipulated discipline of a stayed two-year
                    suspension, along with a three-year probation subject to conditions. Those
                    conditions include, though are not limited to, the following:
                                   Woolliscroft is suspended from the practice of law for the
                                   first six months of probation;
                                   Within one year of the effective date of her discipline (June
                                   3, 2014), Woolliscroft must submit satisfactory evidence of
                                   attendance at the California Bar's Ethics School and
                                   passage of the test given at the end of the session;
                                   Woolliscroft must take and pass the Multistate Professional
                                   Responsibility Examination (MPRE), within one year of the
                                   effective date of her discipline;
                                   Woolliscroft must submit quarterly reports to the
                                   California Office of Probation during the periodS of her
                                   probation, and;
                                   Woolliscroft must pay restitution (of the principal amount
                                   plus 10 percent interest per annum) to the Client Security
                                   Fund in the amount of $87,500 and to Darlene Brown in
                                   the amount of $750 and provide proof of payment no later
                                   than 30 days prior to the end of her probation.


                         'Nevada's counterparts are RPC 5.4 (professional independence of a
                    lawyer) and RPC 1.15 (safekeeping property).


SUPREME COURT
       OF
    NEVADA
                                                           2
(0) 1947A •71407>
                  Woolliscroft was also ordered to pay the costs of the disciplinary
                  proceedings in California. Woolliscroft did not self-report this discipline to
                  the Nevada State Bar within 30 days as required by SCR 114(1).
                               Pursuant to SCR 114(5), a final adjudication in another
                  jurisdiction that an attorney has engaged in misconduct conclusively
                  establishes the misconduct for purposes of Nevada's reciprocal disciplinary
                  rules. SCR 114(4) provides that this court shall impose identical
                  reciprocal discipline unless the attorney demonstrates, or this court finds,
                  that one of four exceptions applies. None of those exceptions is present in
                  this case.
                               Accordingly, we grant the petition for reciprocal discipline.
                  Attorney Nia Woolliscroft is hereby suspended for two years, with that
                  suspension stayed. Woolliscroft shall serve an actual suspension of six
                  months, and she is placed on probation for three years, subject to
                  conditions. 2 Within one year of June 3, 2014, Woolliscroft shall provide
                  the Nevada State Bar with (1) proof that she has passed the MPRE; (2)
                  proof that she successfully completed the required Ethics School classes
                  and passed the accompanying test; and (3) copies of all completed
                  quarterly reports submitted to the California State Bar. Additionally,
                  Woolliscroft shall furnish the Nevada State Bar with copies of all future
                  quarterly reports and any other proof of compliance with her probationary
                  conditions as requested by the State Bar, including the




                        2 Woolliscroft is currently an inactive member of the Nevada State
                  Bar. The six-month actual suspension shall not begin to run until
                  Woolliscroft restores her membership status to active.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ne
                status of restitution. Woolliscroft and the State Bar shall comply with
                SCR 115 and SCR 121.1.
                           It is so ORDERED.




                                       Gibbons


                                                           [-LA cleAth           , J.
                                                        Hardesty



                                                        Douglas,


                                                                                  J.




                CC:   David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Nia L. Woolliscroft
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A